C. B. Smith, J., dissents. I can not agree with the construction placed upon the contract of leasing by the majority of the court. By the construction placed upon the lease of the coal lands by the court, I think the manifest purpose and plainly expressed object of the lease is defeated. In the face of the expressed language, that the lessee shall mine and pay for coal on certain days at a certain rate, he is relieved from mining coal at all, except as his convenience at some future time may permit. Instead of sinking a shaft on appellant’s land, as is clearly contemplated by the lease, appellee disclaims any purpose to do so at any time within the life of the lease, but claims the right to mine coal through a tunnel and shaft under other lands, and alter the coal under other lands has been mined. The mere argument of convenience is set up as a bar to the plain requirements of this lease. I know of no rule of law that will justify that construction to defeat the plainly expressed covenant of this lease. I think the judgment ought to be reversed.